Christianson, Ch. J.
(dissenting). I am unable to agree with the conclusion reached by my associates in this case. Only two witnesses testified to the matters relating to the accident, — Baron and Hartner. Baron was the section foreman. He testified: “We were-figuring on starting out and saw the train coming along. The boys said, “We will have to catch the train or else walk in.” He testified positively that when “the boys” (members of the crew) first came and asked about riding in on the freight train, he “told them not to get on if it did not stop;” that at the time this statement was made the members of the crew, including the deceased, “were all around.” Baron at the time was at work trying to get the “speeder” to run. The members of the crew thereupon went down to some point near the switch or depot. A little later “the Hartner boy” came back to where Baron was working, and said, “The train is safe to catch,” — “it is safe to get on the train without stopping.” Baron says that when Hartner made this remark he (Baron) looked up and observed that the train “was running along pretty slow,” and that he thereupon replied to Hartner, “All right, if it is safe you can get on.” At the time this talk took place Baron was some distance away from the track, where the de*388ceased and the other members of the crew were. After this talk, Hartner went back to where the rest of the men were, and “they went on the other side of the track,” and lined up to catch the train.
The witness Hartner, on his direct-examination in answer to one question, said: “He (the foreman) told us we had to walk in or get on if she slowed up.” In another answer he said: “He said, get on that train or walk in. If you don’t want to walk in get on that train if she slows up." Hartner was the only witness who purported to give a description of the accident. He said: “All I see is that he tried to catch it and stumbled over some ties and dragged on the end of the ties, and then he rolled down from the side of the bank.”
While Baron stated that he had authority to stop freight trains and had done so, he did not claim that this was for the purpose of permitting the section crew to ride on such trains. On the contrary he testified positively that the crew at no time before had ridden in on a freight train. This testimony was not contradicted by anyone. Baron also testified that on other occasions the section crew had walked in, and that when they were required to do so they always received pay up to the time they got in.
It is undisputed that the suggestion that the crew ride in on the freight train came from the members of the section crew. When they attempted to get on the moving freight train, they knew that the foreman himself had no intention of doing so, but that he was at work fixing the “speeder.” The members of the crew really asked the foreman for permission to get on the freight. According to the foreman’s testimony he (the foreman) told them they might get on if the train stopped, but “not to get on if it did not stopand that later upon the solicitations of Hartner, and at his suggestions that it was safe to catch the train even if it did not stop, he (the foreman) said they could get on if it was safe to do so. And according to Ilartner’s version of the matter the strongest language used by the section foreman was: “Get on that train or walk in. If you don’t want to walk in get on that train if she slows up."
Of course it is conceded that plaintiff must establish the fact that there was an order, and that the deceased was injured in conforming to and obeying such order. Labatt, Mast. & S. §§ 1357, 1358. Can it be said that the section foreman gave any direct, specific, and per*389sonal order to the men, including the deceased, to get on the moving freight train? It seems to me that the evidence in this case does not warrant reasonable men in arriving at such conclusion.